IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


ALFREDO GUERRERO MORA,

               Appellant,

 v.                                                    Case No. 5D15-319

STATE OF FLORIDA,

               Appellee.

 ________________________________/

Opinion filed April 1, 2016

Appeal from the Circuit Court
for Osceola County,
Keith F. White , Judge.

Gray Proctor, of Law Office of
Gray Proctor, Orlando, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bonnie Jean Parrish,
Assistant Attorney General, Daytona
Beach, for Appellee.


                              ON CONCESSION OF ERROR

PER CURIAM.

       Alfredo G. Mora appeals his convictions of battery (count II) and lewd or

lascivious molestation (count III). The State commendably concedes that the admissible

evidence presented in this case is insufficient to sustain Mora’s convictions. We accept
the State’s concession of error and vacate Mora’s convictions and sentences on counts

II and III.1

         REVERSED and REMANDED.


SAWAYA, ORFINGER and BERGER, JJ., concur.




         1
             Mora does not appeal his conviction of battery in count I.


                                                 2